                    Michael Faillace & Associates, P.C.
                                      Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                             Telephone: (212) 317-1200
New York, New York 10165                                                    Facsimile: (212) 317-1620
_________

jgottheim@faillacelaw.com

                                                           March 2, 2020

VIA ECF
Honorable Jesse M. Furman, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

          Re:       Ponce Rodriguez v. 880 Dry Cleaners, Inc. (d/b/a Merit Cleaners), et al.
                    Case No. 19-cv-06500-JMF

Dear Judge Furman:

       This office represents Plaintiff in the above-referenced matter. Today, upon Defendants’
request for an adjournment, to which Plaintiff consented, the Pre-Trial Conference initially
scheduled for tomorrow, March 3, has been rescheduled to March 11. (See ECF Doc. No. 65) The
rescheduled date of March 11 poses a conflict with a mediation pertaining to another representation
that I must attend on that day. As such, I respectfully request that the Court reschedule this
conference to a mutually-convenient date and time.

          I thank the Court for its understanding and attention to this matter.

          Respectfully submitted,


          /s/ Jordan Gottheim
          Jordan Gottheim, Esq.
          Attorney for Plaintiff

Cc: Defense Counsel (via ECF)


           Application GRANTED. The pretrial conference currently scheduled for March 11,
           2020, is RESCHEDULED to March 12, 2020, at 3:00 p.m. The Clerk of Court is
           directed to terminate ECF No. 66. SO ORDERED.




           March 3, 2020
